Citation Nr: 1607462	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  10-38 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection to hypertension, to include as secondary to service-connected anxiety disorder.


REPRESENTATION

The Veteran represented by:    Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel

INTRODUCTION

The Veteran served on active duty in the World War II era from February 1944 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In June 2012, the Board issued a decision reopening the claim for service connection for hypertension.  Then in March 2013, the Board denied the Veteran's claim on the merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated in January 2014, the Court vacated and remanded the Board's decision for compliance with the instructions in the Joint Motion.  

In June 2014, October 2014, and May 2015, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran was diagnosed or treated for hypertension symptoms in service, that hypertension was manifested to a compensable degree within one year from the date of separation from service, that current hypertension is related to an injury or disease or event in service, or that current hypertension is proximately due to or chronically aggravated by service-connected anxiety disorder, including medications.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 
The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in January 2009.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, statements from the Veteran and his friends and family, and afforded the Veteran a VA examinations in August 2010, June 2012, September 2014, December 2104, and August 2015, a DRO hearing in July 2009, and a hearing before the undersigned in April 2012.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as opinions with the basis and rationale for the opinion.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board hearing, the Veteran was assisted at the hearing by his service representative.  The undersigned Veterans Law Judge (VLJ) identified the issues and asked the Veteran to provide details of who he has seen for his disabilities and where, e.g., VA or private providers, including the most recent visits.  The VLJ also asked the Veteran to clarify at which VA treatment centers occurred or whether any private physicians were involved.  The VLJ also noted the elements of the claim that were lacking to substantiate the claim for service connection.  Finally, the VLJ asked questions to ascertain the onset of symptoms, duration of symptoms, and any nexus between service and a current disability. 

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for hypertension. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claim, such error is harmless as both the Veteran and his service representative also demonstrated actual knowledge of what was needed to prove the claim.

In addition, the Veteran had a hearing before a Decision Review Officer (DRO) in July 2009.  While Bryant decision relates to the VLJ, the provisions of 38 C.F.R. § 3.103(c)(2) require that the decision review officer (DRO) who conducts a hearing fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here in the hearing, the DRO in discussion with the Veteran and his service representative identified VAMC records not associated with the file and agreed the RO would obtain these records.  He also explained and narrowed the critical issues that the Veteran had to address on his claims.  The representative and the DRO asked questions to ascertain the treatment at VA, treatment by private providers, the events in service, and the Veteran's current symptoms and their functional impact.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for a neurological disability.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) by identifying the issue, and suggesting or soliciting evidence as to the missing elements of the claim.  To the extent the DRO did not expressly state the elements of the disability service connection claim that were lacking to substantiate it, such error is harmless as both the Veteran and representative also demonstrated actual knowledge of what was needed to prove the claim.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


Principles of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Hypertension, as a cardiovascular-renal disease, is listed as a disease under § 3.309 as a chronic disease.  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

According to VA Training Letter 00-07 (July 17, 2000), hypertension is present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.  See also Duenas v. Principi, 18 Vet. App. 512, 520 (2004) (citing Dorland's Illustrated Medical Dictionary, 801 (28th ed. 1994).)  Under VA rating criteria, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts

The Veteran service treatment records contain blood pressure readings at the February 1944 entrance examination, 112/60, and at the April 1946 separation examination, 112/60.  There are no other blood pressure readings and there is no diagnosis or treatment for hypertension in the service treatment records.  

After service, in August and October 1957, the Veteran was hospitalized with a diagnosis of severe chronic compulsive personality disorder.  There were no blood pressure readings or indications that the Veteran at that time had hypertension.

The first documented blood pressure reading that reflects hypertension under VA standards occurred in March 2004 with a reading of 166/76, although another March 2004 private treatment report reflected a past history of hypertension.  By April 2004, a private counselor noted the Veteran had increased blood pressure with disturbing dreams.  

In January 2005, the Veteran submitted a journal or diary with his blood pressure readings with notations of what he observed, felt, or what had occurred with the readings he obtained at home with his own equipment.  The Veteran  journal indicated that in December 2003, blood pressure readings taken while on Zoloft were higher than when he did not take his medication.  To that effect, the record includes another private treatment report dated in the same month noting a blood pressure reading of 166/76 mmHg.  The Veteran's journal includes numerous blood pressure readings over the months of December 2003 and January 2004, with systolic pressure ranging from 120 to 198 and diastolic pressure ranging from 64 to 92

In October 2005, the Veteran noted his systolic pressure would increase to a range of 195-245 after experiencing a nightmare.  

In September 2008, the Veteran's private medical provider, Dr. J. Murphy, wrote a letter stating that it was his contention that the Veteran's transient hypertension was due to posttraumatic stress disorder (PTSD).  His office records noted that the Veteran's blood pressure increased with episodes of night terror.  

Also in September 2008, in a VA examination for the Veteran's headache disability, it was noted that the Veteran has been on hypertension medication since 1980.

In February 2009, a VA mental health evaluation noted that the Veteran had nightmares that produce dramatic elevation of blood pressure.  He experienced nightmares five to six times a week.  He began receiving medication to alleviate his mental health symptoms in May 2009, initially receiving Trazodone, Mirtazapine, and Lorazepam.  

The Board notes the VA treatment records from February 2009 to April 2012 reflect the Veteran's diagnoses of hypertension, which has been uncontrolled at times, and his subjective reports of episodes of increased anxiety or after nightmares and elevated blood pressure.  

He was hospitalized in April-early May and June- early July 2009 for adjustment disorder with depression and insomnia and PTSD but it was also noted the Veteran had uncontrolled blood pressure with complaints of anxiety, headaches, and nightmares about his military experience.  

VA treatment records dated in April 2009 note that the Veteran did not take his blood pressure medicine on the day before his admission and his blood pressure was consistently high.  He stated that he would not take his blood pressure medication when his blood pressure returned to normal.  The emergency physician in April 2009 noted that anxiety-related issues may or may not be exacerbating his blood pressure problem although the Veteran reported that his blood pressure went up when he had nightmares or thought about the war.  

A June 2009 psychology assessment concluded the Veteran experienced nightmares, anxiety, and increased blood pressure all simultaneously.  The VA psychologist concluded the Veteran most likely had general anxiety disorder or anxiety due to his general medical condition with obsessive-compulsive features, noting the Veteran exhibited obsessive-compulsive behavior to manage his blood pressure.  

In November 2009, the Veteran was taking Sertraline, Trazodone, Quetiapine, and Fumarate.  

In a December 2009 VA examination for headaches, the examiner noted the Veteran had anxiety, which may or may not be exacerbating his blood pressure

In August 2010, at a VA examination, the Veteran reported the onset of hypertension was 60 years ago, approximately in 1950.  The Veteran attributed his hypertension to PTSD.  Blood pressure measurements were 168/87 mmHg; 173/81 mmHg, and 177/85 mmHg.  The diagnosis was essential hypertension.  The examiner noted that the Veteran had no angina and was very active for his age (85 years old).  The examiner also noted that he had no hypertension while in service.  The examiner concluded that PTSD did not cause hypertension although stressors of life could cause blood pressure to go up temporarily; however, if PTSD and other stressors caused hypertension, then hypertension would be very common.

That same month, a VA mental health examiner concluded that the Veteran had anxiety disorder NOS and to rule out cognitive disorder NOS.  The examiner specifically determined that the Veteran did not meet the criteria for PTSD but clearly experienced chronic and longstanding anxiety associated with his memories of military experiences and information.  At that time, the Veteran was on Fluoxetine and Benzodiazepine.

Dr. J. Murphy in August 2010 wrote a new letter recognizing that the Veteran's hypertension was partially controlled by medication but it was clearly exacerbated during the night and following day after a nightmare.  He concluded the Veteran's hypertension may be controlled but can still be exacerbated.  

In a September 2010, the Veteran was service connected for anxiety disorder, NOS.

In February 2011, a clinical psychologist noted the Veteran does not meet the criteria for PTSD but clearly experienced chronic and long-standing anxiety associated with his memories of his time in the military.

In June 2011, the Veteran was initially seen in the VA hypertension clinic.  His blood pressure reading were well above his goal blood pressure of 130/80 mmHg.  It was noted that the Veteran was very resistant to taking blood pressure medications due to history of intolerance to them.

In VA treatment reports dated in December 2011, the Veteran reported increased in anxiety and blood pressure over several days and stated that "it's been like this for 68 years."  A VA psychologist and the Veteran discussed the relationship between blood pressure, nightmare and insomnia, that is, if the blood pressure started it vs. nightmare.  It was noted that as the blood pressure went up he had acute anxiety reaction.

The Veteran testified at his April 2012 Board hearing that he has had hypertension since service.  He noted that when he has a nightmare or flashback, his blood pressure goes way up.  The Veteran denied ever hearing from a clinician that his hypertension was exacerbated by his psychiatric medication 
In another VA examination in June 2012, the Veteran reported that hypertension was diagnosed in the early 2000's.  He stated that he had insomnia, anxiety, and nightmares about his military experience and that his blood pressure spiked when he had nightmares.  He also stated that he could control his blood pressure during the day. Blood pressure measurements were 130/67 mmHg; 149/69 mmHg, and 155/80 mmHg.  The diagnosis was hypertension and the Veteran's current treatment plan included taking continuous medication for hypertension. 

The examiner noted that the Veteran's service treatment records were negative for diagnosis of or treatment for hypertension and that the record of the 1950s hospitalizations for chronic severe compulsive personality made no reference to hypertension or any blood pressure spikes with or during those admissions or to high blood pressure.  Instead, the Veteran reported constant headache, fatigue, and restlessness.  Although no blood pressure readings were recorded at those times, on laboratory blood examinations were noted to be within normal limits.  The examiner further noted that the earliest evidence of record referring to hypertension is 2004 although actual blood pressure readings on which the diagnosis was made were not found.  The examiner did not find any records found to indicate a relationship of the hypertension diagnosis to the Veteran's psychiatric disorder.  The examiner noted spikes of blood pressure dating back to 2008 (194/83 in September 2008, 224/90 in April 2009, 184/73 in May 2009 and 196/83 April 2012).  Review of medical notes on those dates did not relate the spikes to any flare in psychiatric symptoms.  The blood pressures readings have been essentially unchanged in 4 years.  Reports based upon the Vietnam Era Twins Study (VETS) database did not support the contention that PTSD caused or chronically aggravated hypertension.  

The examiner thus concluded that it was less likely as not that the Veteran's service-connected psychiatric disability aggravated his hypertension.  The examiner also stated, however, that the connection between the psychiatric disorder and the hypertension is difficult to establish but when the psychiatric condition is controlled and the hypertension then becomes stable a nexus can be established.

A treatment note in January 2013 noted the Veteran was fixated upon his blood pressure and adjusted his medication himself, taking the medication several times a day or not taking it at all based upon the blood pressure reading.

In September 2014, a VA examiner noted the Veteran's report of being treated for hypertension for about 15 years but does not remember how long.  The Veteran's daughter appears to have agreed with this history as indicated by the report.  He gets nightmares and gets upset.  The blood pressure readings were 133/67, 148/71, and 129/62.  He was on two medications to treat his hypertension.  The examiner concluded that the Veteran's hypertension was not caused by or aggravated by his medication for the service connected anxiety disorder.  

In December 2014 VA examination, the examiner reported the Veteran has had hypertension in the past 25-30 year, or a diagnosis of hypertension in the 1990s.  He noted the Veteran claimed hypertension is caused or aggravated by his anxiety disorder or the medication used to treat his anxiety disorder.  The blood pressure readings were 132 / 74, 124 / 76, and 115 / 67.  He continued to use two medications daily to treat hypertension.  The examiner concluded that the Veteran's hypertension was less likely than not due to his mental health condition.  Citing medical literature, the examiner noted a current study found a higher prevalence of hypertension in patients with PTSD regardless of whether they had concomitant depression or not in comparison to patients with no mental health disorders or depression only.  Another large study found an association between hostility and an increased risk of hypertension, and no association with depression or anxiety.  This study is pertinent to the Veteran, as anxiety is his primary psychiatric diagnosis.  As to whether anxiety can permanently aggravate existing hypertension, there is no medical evidence in the literature to support that association.  There can be transient increases in blood pressure association with anger, anxiety, stress, etc, but these common occurrences do not lead to a permanent aggravation of the hypertension beyond the natural progression of the disease process. 

Finally, in July 2015, a VA examiner provided an opinion that it was less likely than not that the Veteran's service connected anxiety disorder, including the medication prescribed to treat the disorder, caused or aggravated his hypertension.  The examiner agreed with the opinion and rationale of the December 2014 VA examiner as to the relationship between hypertension and the Veteran's anxiety disorder.  Concerning psychiatric medications and hypertension, the Veteran's records do not reflect any current treatment of his anxiety disorder. In the recent past, Fluoxetine and Zoloft had been prescribed.  The records note that the Veteran noticed a trend of elevated blood pressures while taking Zoloft.  A review of the side effects of Zoloft revealed a wide range of symptoms and findings, but elevated blood pressures was not noted.  The same holds true for Fluoxetine, with no known association with elevated blood pressures. 

Analysis

The Veteran asserts that he has had hypertension since service.  In addition, the Veteran contends that his hypertension is secondary to his mental health disability.  Specifically, the Veteran claims that he experiences nightmares or night terrors which causes severe headaches and his blood pressure to spike.  It also appears that the Veteran believes that he has normal blood pressure, which is only elevated with his episodes of night terrors.  Finally, the Veteran believes his mental health disability is PTSD, not an anxiety disorder.  While there is no prohibition against a Veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping), the Veteran is service connected only for an anxiety disorder not PTSD.  As discussed below, that distinction becomes important regarding his contention that his hypertension is related to his mental health disability.

Although the Board does not doubt the sincerity of his statements regarding his symptoms of hypertension, the blood pressure reading at the time of service separation is of more probative value than his lay assertions made many years after service separation.  Further, while there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.  He is also competent to provide his blood pressure readings he that he measured himself and the circumstances surrounding a particular reading.

Although the Veteran is competent to describe symptoms of hypertension, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, for the claim before the Board, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays, diagnostic testing, and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis of hypertension, its onset, and the relationship of a diagnosis or symptom to service or another disability is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the diagnosis of a disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.  See also Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The only available service treatment records noting the Veteran's blood pressure reading are the February 1944 entrance examination report, which showed a blood pressure reading of 112/60 millimeters mercury (mmHg.), and the April 1946 separation examination report, which showed a blood pressure reading of 110/70 mmHg, which is normal under 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Therefore, the Board finds that the Veteran did not experience chronic symptoms of hypertension during service.  As there is no other competent evidence demonstrating hypertension while in service, the Board finds that hypertension was not present during the period of active service and service connection may not be granted under 38 C.F.R. § 3.303(a).

The Board also finds that the Veteran's hypertension did not manifest within one year after separation from service.  As noted, there is no evidence of hypertension as a chronic disability in service as there is no evidence of a diagnosis of hypertension or other evidence such as sustained elevated blood pressure readings.  There is no additional evidence of record establishing continuity of treatment post-service, onset in service, or onset within one year of service separation.  The Board notes the 58 year gap between separation from service and the first record of a diagnosis of hypertension.  No records show a diagnosis of hypertension prior to 2004.  Thus, the record does not establish chronicity of hypertension symptomology post-service until many years post-service The Veteran's lay statement that he had hypertension since his military service does not provide evidence of hypertension manifesting to a compensable degree within one year of separation from service.  Therefore, service connection for hypertension is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

 In a similar manner, the preponderance of the evidence is against the claim of service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  As noted, there is no evidence of hypertension as a chronic disability in service as there is no evidence of a diagnosis of hypertension or other evidence such as sustained elevated blood pressure readings.  There is no additional evidence of record establishing continuity of treatment post-service, onset in-service, or onset within one year of service separation nor does the record establish chronicity of hypertension symptomology post-service until many years post-service.  Instead, the evidence establishes an onset of symptoms and disability well after service.  The available evidence demonstrates the first time the Veteran had hypertension was in 2004.  By history, he started treatment for hypertension in the 1990s or the 1980s at the earliest, again well after service.  

In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lapse of time from separation in April 1946 to the first notation of complaints or treatment of hypertension in 2004 is against the Veteran's assertions of continuous symptoms. 

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation of hypertension is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the service treating medical records and subsequent treating records against the Veteran's statements that an injury, disease, or event in service resulted in the onset or has caused him hypertension problems since separation to the present.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for nearly 60 years following separation. 

For these reasons, the preponderance of the evidence is against the claim of service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  The Board has thus determined that while the Veteran is competent to provide lay evidence concerning the onset of hypertension, the Veteran is not as credible as the documented medical evidence establishes that the onset of symptomatology occurred long after service. The Board has therefore assigned little weight to the Veteran's assertions of continuity of symptoms since service.  That still leaves open the question whether the most probative evidence of record establishes that it is at least as likely as not that hypertension was incurred in service, or is the result of or aggravated by the Veteran's service connected anxiety disorder under 38 C.F.R. § 3.303(d).  

As noted above, the Board cannot give probative weight to the Veteran's lay opinion that his hypertension is related to service or his mental health disability and turns to whether there is any competent medical evidence that establishes a nexus between the Veteran's hypertension and service and/or diabetes.  While the Veteran's report of symptoms he experiences are relevant, competent, and credible, this evidence does not establish the nexus to service by itself, but rather, are facts that someone with medical knowledge can consider as to the relationship between hypertension and service or a mental disorder.  The Veteran's lay evidence is neither competent evidence on the questions of a diagnosis or causation, nor credible evidence of continuity of symptomatology.  The Board thus looks to the medical evidence as competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion. 38 C.F.R. § 3.159 

The Board finds that the only competent and credible medical evidence before the Board, are the reports of Dr. Murphy, and the VA examiners.  All are qualified by education, training, or experience to diagnose a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).

Dr. Murphy states that it is his contention that the Veteran seems to experience transient episodes of elevated blood pressure associated with PTSD.  The Veteran, however, has been diagnosed with and service connected for anxiety disorder, not PTSD.  That was the purpose of the August 2010 VA examination, i.e., to determine what were the Veteran's mental health disabilities and which ones related to service.  The August 2010 VA examiner determined the Veteran did not meet the DSM-IV criteria for PTSD.  See 38 C.F.R. §§  3.384, 4.130.  However, Dr. Murphy does not state whether he diagnosed PTSD based upon DSM-IV or relied upon the Veteran's belief he has PTSD, not an anxiety disorder.  Further, by stating that it was his contention that there seems to be an association between hypertension and the Veteran's symptoms such as nightmares, it is too speculative to establish causation or aggravation of hypertension.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (The term "may" also implies that it "may not" and it is too speculative to establish a nexus.); Obert v. Brown, 5 Vet. App. 30 (1993) (the Board in expressing doubt as to the sufficiency of a medical opinion is required to further develop the case and seek further medical evidence that would either support or repudiate evidence from other physicians).  Further, a bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

The Board also finds Dr. Murphy's opinions inadequate as it does not explain whether the Veteran's hypertension is aggravated by his service-connected anxiety disorder, in a sense that hypertension is permanently worsened beyond the natural progression of the disease due to the anxiety disorder. See 38 C.F.R. § 3.310(b) (requiring that a baseline level of severity of a non-service-connected disability be established before service connection may be granted for any permanent aggravation claimed as secondary to a service-connected disability).  He does not discuss what has been noted by the November 2008 examiner and in fact appears to agree with that examiner when he mentions the Veteran's transient hypertension or blood pressure spikes.  That examiner noted the elevation in blood pressure occurs with the onset of the anxiety and does not account for a chronic disorder such as hypertension.  Stated another way, once the anxiety stops, the blood pressure apparently does not remain elevated, but hypertension, as a chronic condition, results in continued elevated blood pressure. Thus, for all of the foregoing reasons, the Board places less probative weight upon Dr. Murphy's opinion as it is conclusory, lack persuasive reasoning, and does not take into account all of the pertinent evidence of record.

The Board recognizes that in the past, it has remanded the Veteran's claim after finding past VA examinations inadequate.  Nevertheless, to the extent that the VA examiners discussed medical knowledge such as hypertension can rise on a temporary basis during an episode of stress, as this same proposition is relied upon by the 2014 and 2015 VA examiners, the opinions do have slight probative value upon their reports as that information is relevant, consistent with subsequent medical opinions, and helps inform the Board in making its decision.

The December 2014 VA examiner concluded that the Veteran's hypertension was less likely than not due to his mental health condition.  Citing medical literature, the examiner noted that there is medical evidence which links a relationship between PTSD and hypertension but there was no association with anxiety, which is the Veteran's service connected diagnosis.  He agreed (as did the 2012 VA examiner) with Dr. Murphy that there can be transient increases in blood pressure association with anger, anxiety, stress, etc, but further stated that these common occurrences do not lead to a permanent aggravation of the hypertension beyond the natural progression of the disease process.  As to whether anxiety can permanently aggravate existing hypertension, there is no medical evidence in the literature to support that association.  The July 2015 VA examiner further concluded that the medications prescribed to treat the Veteran's anxiety symptoms do not have any known association with elevated blood pressures.  

The Board finds that the opinions of the 2014 and 2015 examiners (and to a lesser extent, the 2010, and 2012 VA examination reports) are more probative to the claim of service connection for hypertension than Dr. Murphy's opinions.  The Board finds the unfavorable medical opinions are well reasoned, detailed, and provides a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  Further, the 2014 and 2015 VA examiners set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). Both examiners applied medical literature to support his conclusions that the medical literature is either inconclusive or has not established a relationship between anxiety and hypertension.  As the VA examiners applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, i.e., whether hypertension is related to service or the anxiety disorder.  The VA examiners have provided the most probative evidence and the Board assigns their opinions the most weight as the examiner's report specifically addresses the questions of a specific diagnosis and its relationship to service and its specific relationship to the mental health disability that is service connected.

Finally, the Board acknowledges the Veteran's service organization representative has cited medical articles associating hypertension with certain medical conditions or his medication.  In one instance, the medical condition named is PTSD or depression.  As noted above, the VA examiner carefully distinguished between association of hypertension to PTSD and the lack of an association to anxiety.  As to the argument that the Veteran's medications cause or aggravate hypertension, the article cited by the representative, however, does not find a relationship with hypertension and the Veteran's medication, but instead, the rate of association for the Veteran's medication to hypertension is similar to that of a placebo.  This appears to support the position of the VA examiners.  The service representative also discusses medical literature concerning Serotonin syndrome and high blood pressure.  While there is evidence that the Veteran has been prescribed Serotonin, there is no medical evidence he also suffers from Serotonin syndrome.  Another article cited discusses the effects of hypertension and/or blood pressure spikes to blood vessels, heart, and kidney disorders.  Therefore, they have no relevance to the Veteran's case as service connection for hypertension is the only claim before the Board.  

With another article, the Veteran's service representative appears to be arguing that medical knowledge or consensus now finds the evidence of anxiety causing hypertension to be in an approximate balance, warranting service connection.  See Wise v. Shinseki, 26 Vet. App. 517 (2014) (while the Board can consider the extent a scientific theory is accepted in the scientific community, it cannot demand a level of acceptance in the scientific community greater than the level of proof required by the benefit of the doubt rule).  That article, however, only notes there is a suggestion that could flow in either direction of causation.  In the Board's view, the article does not state there is enough evidence to conclude the medical community now finds the question to be in an approximate balance.  

Finally, the articles do not appear to address the pertinent facts in the Veteran's individual case, and were not referenced in any supporting medical evidence in the Veteran's record.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  Thus, the Board finds that the articles do not have any probative value as to the question of a nexus between service, his anxiety disorder, and the Veteran's hypertension.

The weight of the medical evidence is against an association or link between the Veteran's current hypertension and service or his anxiety disorder.  There is no medical evidence favorable to the claim, and the lay evidence is not competent to provide a diagnosis or etiology.  Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for hypertension.  As the preponderance of the evidence is against the claim of service connection for hypertension, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.








ORDER

Entitlement to service connection for hypertension, including as secondary to anxiety disorder and medications is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


